—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Appeals on Zoning of the City of New Rochelle, dated June 6, 1997, which denied the petitioner’s application for an area variance, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Lange, J.), entered January 28, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination by the Board of Appeals on Zoning of the City of New Rochelle denying the petitioner’s application for a variance was based on substantial evidence in the record and was not arbitrary and capricious (see, Matter of Fuhst v Foley, 45 NY2d 441; Matter of Dueger v Zoning Bd. of Appeals, 96 AD2d 905, affd 61 NY2d 743).
The petitioner’s remaining contentions are without merit. Bracken, J. P., Thompson, Sullivan and Friedmann, JJ., concur.